The Court of Appeals dismissed the state's application for rehearing because of a failure to comply with Rule 38, Supreme Court Practice. Code 1923, vol. 4, p. 891.
Whether or not the rule should be applied and enforced in the particular case to which the rule applies was a matter addressed to the irrevisable discretion of the Court of Appeals. Caraway v. State, 207 Ala. 588, *Page 27 93 So. 548; Brewington v. State, 19 Ala. App. 409, 97 So. 763.
Writ denied.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur.